DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 
Status of Claims
Claims 19, 23, 27 and 29 are canceled.  Claims 16-18, 20-22, 24-26 and 28 are pending where claims 16-18, 20-22, 24-26 and 28 have been amended.  
Status of Previous Rejections
The previous 35 USC § 103 and § 112 rejections of the claims over WO 2013/179017 to Sutcliffe et al have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections of the claims over WO 2013/179017 to Sutcliffe in view of US 5,561,829 to Sawtell et al et al have been maintained.
Claim Objections
Claim 16 is objected to because of the following informalities:  
The most recent claim amendment appears to have inadvertently deleted the limitation “copper (Cu) and recites “and, titanium (Ti), nickel (Ni), and boron (B)” instead of “and copper (Cu), titanium (Ti), .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 17 and 18 recite the limitation “the high density energy source.”  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18, 20-22, 24-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/179017 A1 to Sutcliffe et al (cited by applicant in IDS) in view of US 5,561,829 to Sawtell et al (cited by applicant in IDS).
Regarding claims 16-18, 21-22, 24-26 and 28,  Sutcliffe discloses a method of making an additively manufactured article comprising: fusing particulate to form a first layer, the particulate comprising an aluminum base alloy comprising up to around 4.3 wt% Mg and up to around 0.7 wt% Mn (overlapping the instantly claimed ranges of up to 0.3 wt% Mg and more Mg than Mn and 0.2% to about 
Sutcliffe is silent as to the addition of Ti, Ni, B or Cu.
Sawtell discloses that various elements may be added to base aluminum powder alloys to impart characteristic properties to the alloy, including magnesium and copper in an amount of 0.5 to about 10 wt%, titanium in an amount between 0.01 to 0.25%, nickel in an amount of 0.05 to 0.4 wt%, and boron in an amount of 0.0002 to 0.04 wt% (Sawtell, column 7 line 14- column 8 line 10), overlapping the instantly claimed ranges of between about 5.0-6.5 wt% Cu, about 0.15-0.5% Ti, 0.1-0.5 wt% Ni, and 0.01-0.03 wt% B.
Regarding claims 16-18, 21-22, 24-26 and 28, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include magnesium and copper in an amount of 0.5 to about 10 wt%, titanium in an amount between 0.01 to 0.25%, nickel in an amount of 0.05 to 0.4 wt%, and boron in an amount of 0.0002 to 0.04 wt% in the alloy of Sutcliffe as suggested by Sawtell.  The motivation for doing so would be to impart the characteristic properties of each element to the aluminum base powder alloy of Sutcliffe.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of each element including the instantly claimed because Sutcliffe in view of Sawtell discloses the same utility throughout the disclosed ranges.
.
Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive.
Applicant argues that the instant claims are patentable over Sutcliffe because Sutcliffe discloses “Preferably, the alloy may be an aluminum-silicon alloy” and the instant claims exclude silicon.  This is not found persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123 [R-5]).  In the instant case, the inclusion of silicon is merely a preferred embodiment of Sutcliffe, silicon is not required by the broadest embodiments of Sutcliffe (Sutcliffe, claim 1) and Sutcliffe specifically discloses inventive alloys that do not contain Si (Sutcliffe, page 14, lines 20-25, alloy 2618, Scalmalloy).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN D WALCK/               Primary Examiner, Art Unit 1736